Exhibit 10.5  Exclusive Technology License Agreement 12/1/04




EXCLUSIVE TECHNOLOGY

LICENSE AGREEMENT




THIS AGREEMENT, effective December 1, 2004, is entered into by Energenx , Inc.,
a Nevada corporation, with its principle place of business at 6200 E. Commerce
Loop, Post Falls, Idaho 83854 (herein called Licensor) and GTG Corp, a
corporation organized pursuant to the laws of the state of IOWA, with its
principal place of business at 2786 130th Dr, Belmond, IA, (herein called
Licensee).




RECITALS:




         A.  GTG Corp is in the business of manufacturing and selling battery
chargers in a wide variety of industries ("Products").




         B.  ENERGENX has developed proprietary technology and designed a
battery charging system to be utilized for charging electric vehicles.  ENERGENX
is in the business of providing integrated modules, innovative energy related
products and other electronic components and systems for a wide variety of
applications. ("ENERGENX Products").




         

AGREEMENT




NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties agree as follows:




1. BASIS FOR THE AGREEMENT







Licensor represents that it is the legal owner of issued patents, of the right
to file Patents, Patents Pending and Improvements, Provisional Patent
Applications, Proprietary Information, Trade Secrets, Technical and Scientific
information and Know-How, all pertaining to several designs of what is commonly
referred to as the Energenx Technology.  Licensor is prepared to grant a license
to Licensee, subject to certain terms and conditions.




1.1

Licensee wishes to acquire a license pursuant to existing domestic patents, the
issuance of future domestic Patents and Improvements, Provisional Patent
Applications, Proprietary Information, Trade Secrets, Technical and Scientific
information, Know-How and registered Trademarks of Licensor for purposes of
utilizing the Energenx Technology by the Licensee and selling said Licensee
products exclusively in the United States, Canada and Mexico.




1.2

Licensee does not  wish to acquire any right, title and interest in any domestic
patents, patent applications filed as of the date of this agreement that related
to the battery charging system designed and owned by Energenx, including all
improvements on domestic patents issued, applied for or to be filed in the
future, pursuant to certain considerations in the form of a Product Royalty to
be paid to the Licensor, by the Licensee.




2. DEFINITIONS




As used herein, the following capitalized terms or other capitalized terms
defined elsewhere in this Agreement, will have the meanings ascribed thereto
wherever used in this Agreement:




2.1.

“Background IPR” means any Intellectual Property Rights of a Party conceived,
created, developed, or reduced to practice prior to, or independently of, any
work performed pursuant to this Agreement.




2.2

“Confidential Information” means any business, marketing, technical, scientific
or other information disclosed by any Party which, at the time of disclosure, is
designated as confidential or proprietary (or like designation), is disclosed in
circumstances of confidence, or would be understood by the Parties, exercising
reasonable business judgment, to be confidential.  Confidential Information
includes, without limitation, all Background IPR, Background Technology, and the
terms and conditions of this Agreement.




2.3

“Effective Date” shall be DECEMBER 1, 2004.




2.4

“Gross Production” means the number of battery charging units of commercially
saleable products assembled or manufactured by the Licensee, which utilize the
Licensed Technology owned by the Licensor and sold to customers of Licensee or
sold by Distributors of Licensee.




2.5

“Improvements” means any modification of a method, process, composition of
matter, process or product described in a Patent, Patent Applied For,
Provisional Patent Application, Trade Secret, Technical and Scientific
information, Know-How, or in any Proprietary or Confidential Information of
Licensor, provided such a modification, if unlicensed, would infringe on one or
more claims of an issued patent, Patent Application, Provisional Patent
Application, Trade Secret, Technical and Scientific information, Know-How, or in
any other Proprietary or Confidential Information.  Improvements further mean
any modifications or changes in the composition of matter, change in the design
or use of the Licensed Product or Licensed Technology by Licensee.




2.6

“Intellectual Property Rights” or “IPR” shall mean all intellectual property
rights, including without limitation, any rights in any invention, patent,
discovery, improvement, know-how, utility model, trade-mark, copyright,
industrial design, trade secret and all rights of whatsoever nature in materials
processing, Confidential Information, and all intangible rights or privileges of
a nature similar to any of the foregoing, including in every case in any part of
the world and whether or not registered, and shall include all rights in any
applications and granted registrations for any of the foregoing.




2.7

“Know-How” means that special knowledge, skill and experience, as applied to the
Licensed Process and Licensed Technology, that is possessed by the Licensor that
is Proprietary or Confidential Information.




2.8

“Licensed Field” means, and is limited to, the practice of Patent(s) and
Improvements, Patents that may issue in the future, Provisional Patent
Applications, Proprietary Information, Trade Secrets, Technical and Scientific
information and Know-How for purposes of using the Licensed Product and the
Licensed Technology exclusively in the United States, Canada and Mexico.   




2.9

“Licensed Products” or Designs means a battery charging system for battery
operated vehicles, excluding automobiles and any and all Technology or
Processes, which fall within the Licensed Field and which are covered by, marked
or are produced using a process or method covered by a claim of a Patent(s) and
Improvements, Patents Applied For, Proprietary Information, Trade Secrets,
Technical and Scientific information and Know-How of Licensor for purposes of
commercially using the Licensed Technology.






2.10

“Licensed Process” and “Licensed Technology” means any and all process or
proprietary technology, engineering and design features or components related to
a battery charging system for battery operated vehicles, excluding automobiles,
which fall within the Licensed Field which were developed by the Licensor and
which are covered by, marked or are produced using a process or method covered
by a claim of a Patent(s) and Improvements, Patents Applied For, Proprietary
Information, Trade Secrets, Technical and Scientific information and Know-How of
Licensor for purposes of commercially utilizing the Licensed Products, Licensed
Processes And Technology.

­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­


2.11      “Licensed Territory” shall mean the United States, Canada and Mexico.




2.12

“Licensee” means GTG Corp, a corporation domiciled in the state of Iowa.




2.13

“Licensor” means ENERGENX, INC. (“ENERGENX”), a corporation domiciled in the
state of Nevada.    




2.14

“Minimum Annual Sales Volume” in order to maintain the exclusive nature of this
agreement, the Licensee agrees to sell a minimum number of battery charging
systems on an annual basis, as defined in Exhibit “A” attached hereto.




2.15

“Gross Selling Price” means the gross amount received by Licensee relating to
any and all products sold by Licensee resulting from the use of the Licensed
Product and Licensed Technology.   




2.16

“Parties” means ENERGENX and GTG Corp.




2.17

“Patent(s)” Mean Provisional Patent(s) Application(s) or Patent Application(s)
means any Patent(s) granted or Patent Application(s) made by Licensor pursuant
thereto, and all divisions, continuations, continuations in part, reissues,
substitutes, and extensions thereof.







2.18

“Private Label” means the exclusive labeling, trade name and/or trademark for
the Licensed Product or Licensed Technology used by the Licensee in the Licensed
Territory.




2.19

“Product” means a battery charging systems utilized to recharge batteries being
used in Golf carts, Pickle Fork lifts, NEV’s and other battery operated
vehicles, excluding automobiles.




2.20

“Proprietary Information” means all information possessed by the Licensor that
is Confidential in nature and that the Licensor has exclusive rights in and to.
 It includes Trade Secrets, Technical and Scientific information, and Know-How
as related to the Licensed Products and the Licensed Technology.




2.21

“Product Royalty” means a royalty payment made by the Licensee to the Licensor
on the products sold by Licensee, which utilize the Licensor’s Technology and
paid for by third party customers of the Licensee.  




2.22

“Technical Information” and “Scientific Information” means all Proprietary
Information, Trade Secrets, Know-How and all information contained in existing
Patents, Patent(s) that may issue or Patent Application(s) and Improvements that
is the exclusive property of Licensor developed or acquired as of the date of
this agreement which would be useful in the making, using and selling of the
Licensed Products in the Licensed Territory.







2.23

Trademarks means all registered and unregistered trademarks, service marks,
trade names, business names, brand names, product names, distinguishing guises,
trade dress, network identifiers, domain names and any other indicators of
origin, whether registered or unregistered, in every part of the world, and any
and all applications or registrations, and any and all rights whatsoever, for
any of the foregoing, belonging to either Party.




2.24

Trade Secret means any Confidential Information that is the personal property of
Licensor and in which he has a right.




3. LICENSE GRANT




3.1

Licensor hereby grants to Licensee, to the extent of the Licensed Field, a
license under existing Patent(s), Provisional Patent Applications or Patent
Application(s) to be filed and Improvements, Proprietary Information including
Trade Secrets, Technical and Scientific information, and Know-How for the
purpose of using the Licensed Products and the Licensed Process and Technology,
that is commonly referred to as the Energenx Technology, which in general
relates to a battery charging system for battery operated vehicles, excluding
automobiles, in the Licensed Territory.  




No License under the Patent(s), Provisional Patent Application(s) or Patent
Application(s) to be filed and Improvements, Proprietary Information including
Trade Secrets, Technical and Scientific information, Know-How is granted, and no
license should be implied, with respect to activities of Licensor outside the
Licensed Field and Licensed Territory.  




(a)

The Parties agree that any Improvements, design changes, modifications or
developments of the Licensed Product or the Licensed Technology, made by
Licensor shall be available to Licensee in the Licensed Territory at no
additional cost or increased Royalty.  

(b)



The Parties further agree that any Improvements, design changes, modifications,
discoveries or developments related to the Licensed Product or Licensed
Technology made by Licensee, may at the sole option of the Licensor, be patented
by the Licensor and may be utilized in the Licensed Territory by the Licensee.
 In this regard, the agent or employee of the Licensee who is responsible for
the Improvement, design changes, modifications, discoveries or developments of
the Licensed Product or Licensed Technology agrees to execute any and all
documents required to assign all right, title and interest to Improvements to
the Licensor for $1.00 and other good and valuable consideration.  Licensee
shall promptly inform Licensor of any such Improvements and take all necessary
steps to assist the Licensor in filing an application for a new patent or a
continuation in part of an existing patent.  Licensor shall grant to Licensee,
for no consideration and pursuant to a standard Product Royalty, a license for
Improvements in the Licensed Territory.  Any Improvements, design changes,
modifications or developments of the Licensed Product or Licensed Technology by
Licensee are construed to be a part of this Agreement and Licensee shall be
bound to all terms and conditions contained in this Agreement.




3.2

Licensor further grants to Licensee, to the extent of the Licensed Field and
Licensed Territory, a license to use any registered Trademark, owned, acquired,
developed or filed for by the Licensor, relating to the Licensed Product or
Licensed Process and Technology.




3.3

The Product License granted pursuant to Sections 3.0 and 3.1 shall be exclusive
in nature, for a period of Ten (10) years with an option to extend for an
additional Ten (10) years, so long as the minimum sales volume is equaled or
exceeded.  Licensee does not have the right to grant Sublicenses during the term
of this Agreement.




3.4

As a condition of the Exclusive Technology License Agreement, the Licensor
requires the Licensee to purchase all Radiant modules from the Licensor during
the term of this agreement.  Licensor hereby agrees to provide Radiant modules
to Licensee on a cost plus bases, in accordance with standard accounting
practices. Licensee agrees to purchase Radiant modules at a base price of $50.00
per module, with adjusted percentage (%) discounts for quantities above 250
pieces, per order.







4. LICENSE FEES AND ROYALTIES




4.1

Licensee shall, on the Effective Date, as a one time only Licensee Fee, pay to
Licensor, one dollar ($1.00), which shall be non-refundable and credited against
the Product Royalty called for under Section 4.2 (?)




4.2

Licensee shall pay to Licensor a Product Royalty on the products actually sold
by Licensee to a  third party, which utilize the Licensed Technology.  The
Product Royalty shall be Five Percent (5%) of the Gross Selling Price of all
products, battery charging systems or replacement parts sold by Licensee. The
Product Royalty will remain due in perpetuity and continue to be paid beyond the
life of any Patents.  Payments and accounting are to be made quarterly, within
30 days of the quarter just ending.




5.

NO RIGHT TO PURCHASE PATENTS AT THE TIME OF GRANT




5.1

In the event Licensor is granted additional domestic patents covering the
Licensed Product or Licensed Technology, Licensee has no right or option to
purchase the Patents.  It being understood that so long as this AGREEMENT
remains in good standing, Licensor agrees to assume financial responsibility to
pay for all direct costs related to preparation and prosecution of patent
applications, including but not limited to legal fees, filing fees, maintenance
fees and translation costs.  







6.

EXPORTATION




6.1

Licensee shall be limited to the use of the Licensed Product or Licensed Process
and Technology in the Licensed Field and in the Licensed Territory.  Licensee
shall not export the Licensed Product or Licensed Process and Technology outside
the Licensed Territory.  Any country, to which the Licensor proposes to export
finished products using the Licensed Process or Technology, must have prior
written authorization and consent from the Licensor.




7.

CONFIDENTIALITY




7.1

Licensee, Licensee’s agent and affiliates and Licensee's employees shall not
disclose, by any method of communication, any Proprietary Information, Trade
Secrets, Technical and Scientific information, Know-How or other Confidential
Information expressly or implied disclosed by Licensor to Licensee without the
expressed written permission of Licensor.




7.2

Licensee shall sign a separate Confidentiality Agreement relative to any
Proprietary Information, Trade Secrets, Technical and Scientific information,
Know-How or other Confidential Information disclosed by Licensor to Licensee.




8.      PRIVATE LABELS




8.1

All Licensed Product(s) used pursuant to this License Agreement, may be used
under any Trademark(s) developed or owned by the Licensor or a Trademark
developed and owned by the Licensee.  In the event that any Trademark utilized
by the Licensee, is in conflict with another company operating within the
Territory, any other such Private Label selected by Licensee may be used.  







8.2

The Private Label of the Licensed Product shall comply with the appropriate
regulations of all governmental agencies of the country within the Territory.  







8.3

As long as this License AGREEMENT or any modification or extension thereof
remains in force and effect, Licensee shall own each such Private Label or
trademark to be used exclusively by Licensee on Licensed Product.







9.

PAYMENTS




9.1

Not later than the last day of each January, April, July and October, Licensee
shall furnish to Licensor a written statement in such detail as Licensor may
reasonably require of all amounts due pursuant to Sections 4.1 for the quarterly
periods ended the last days of the preceding March, June, September and December
and shall pay to Licensor, all amounts due to Licensor.

 

9.2

Payments provided for in this Agreement, when overdue, shall bear interest at a
rate per annum equal to three percent (3%) in excess of the "Prime Rate"
published by the U.S. Edition of "The Wall Street Journal" at the time such
payment is due, and for the time period until payment is received by Licensor.




9.3

If this Agreement is for any reason terminated before all of the payments herein
provided for have been made, Licensee shall immediately submit a terminal
report, and pay to Licensor any remaining unpaid balance even though the due
date as above provided has not been reached.




10.

REPRESENTATIONS AND DISCLAIMER OF WARRANTIES




10.1

Nothing in this AGREEMENT shall be deemed to be a representation or warranty by
Licensor of the validity of any Patents, Provisional Patent Applications,
Patents that may issue, Patent Applications and Improvements, Proprietary
knowledge, Trade Secrets, Technical and Scientific Information, Know-How And
registered Trademarks.  Licensor shall have no liability whatsoever to Licensee
or any other person for, or on account of any injury, loss or damage of any kind
or nature, sustained by, or any damage assessed or asserted against, or any
other liability incurred by or imposed upon Licensee or any other person,
arising out of or in connection with, or resulting from:




(a)



The Production, use or sale of any apparatus or Product, or the practice of any
patents that may issue, Patent Applications or Improvements; or




(b)



Any advertising or other promotional activities with respect to any of the
foregoing.




Licensee shall hold Licensor, and its partners, agents or employees harmless in
the event Licensee, or its officers agents or employees, is held liable.
Licensee shall at all times hold a “Product Liability insurance policy” for any
and all products being sold by Licensee. In addition to this Licensor shall also
be named on this policy as an insured party.  




10.2

Licensor shall have the right to file, prosecute and maintain Patent
Applications, Provisional Patents and Improvements that are the property of
Licensor and shall have the right to determine whether or not, and where to file
a patent application or to abandon the prosecution of any patent or patent
application.     




11.

TERMINATION




11.1

This Agreement shall terminate:  




(a)



Upon the expiration of the last to expire of any Patent(s) or Patent(s) that may
issue at a future date; or




(b)



Upon the abandonment of the last to be abandoned of any Patent Applications and
Improvements, included herein; or




11.2

Licensee may terminate this Agreement at any time upon sixty (60) days written
notice in advance to Licensor.




11.3

If either party shall be:

(a)



in default of any obligation hereunder; or

(b)



shall be adjudged bankrupt; or

(c)



shall become insolvent; or

(d)



shall make an assignment for the benefit of creditors; or

(e)



shall be placed in the hands of a receiver or a trustee in bankruptcy, the other
party may terminate this Agreement by giving thirty (30) days notice by
Registered Mail to the other party, specifying the basis for termination.  If
within thirty (30) days after the receipt of such notice, the party receiving
notice shall remedy the condition that formed the basis for termination, such
notice shall cease to be operative, and this Agreement shall continue in full
force.

11.4

The word "termination" and cognate words, such as "term" and "terminate", used
in Article XI and elsewhere in this agreement, are to be read, except where the
contrary is specifically indicated, as omitting from their effect, the following
rights and obligations, all of which survive any termination to the degree
necessary to permit their complete fulfillment or discharge:

(a)



Licensee's obligation to supply a terminal report as specified in this
Agreement;

(b)



Licensor's right to receive or recover, and Licensee's obligation to pay
royalties (including minimum Royalties) accrued or accruable for payment at the
time of any termination;

(c)



Licensee's obligation to maintain records under Section 14.00 of this Agreement;

(d)



licenses, releases and agreements of nonassertion running in favor of customers
or transferees of Licensee in respect to products sold or transferred by
Licensee prior to any termination and on which Royalties shall have been paid as
provided in paragraph 4.1 of this Agreement;




(e)



Any cause of action or claim of Licensor accrued or to accrue, because of any
breach or default by Licensee; and

(f)



the representation and disclaimer of warranties of Section _____.







12.

DISPUTES AND ARBITRATION







12.1

INITIAL CONSULTATION AND NEGOTIATION.  In the event a dispute between ENERGENX
and GTG Corp arises under the Agreement or a party's performance thereunder, the
matter shall first be escalated to ENERGENX's President and GTG Corp 's
President in an attempt to settle such dispute through consultation and
negotiation in good faith and a spirit of mutual cooperation.




12.2

ESCALATION.  If the Presidents are unable to resolve the dispute, it shall be
referred to a conflict resolution committee comprised of one representative
designated by each party. The initial members of the conflict resolution
committee shall be:




                  For ENERGENX:  Gary Bedini            

                

   For GTG Corp : Marvin Redenius




12.3

CONTINUED PERFORMANCE. Except where prevented from doing so by the matter in
dispute, the parties agree to continue performing their obligations under this
Agreement while any good faith dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.




12.4

ARBITRATION. Any controversy or dispute arising out of or in connection with
this Agreement, its interpretation, performance, or termination, which the
parties are unable to resolve within a reasonable time after written notice by
one party to the other of the existence of such controversy or dispute, may be
submitted to arbitration by either party and if so submitted by either party,
shall be finally settled by arbitration conducted in accordance with the rules
of conciliation and arbitration of the Chamber of Commerce in effect on the date
hereof. Arbitration will be done by three arbitrators, one each to be proposed
by ENERGENX and GTG Corp , and the third to be proposed by the Chamber of
Commerce. Any such arbitration shall take place in the City of Coeur D’ Alene,
 Idaho.  Such arbitration shall be conducted in the English language and the
arbitrators shall apply the laws of the Country of the United States.




12.5

The institution of any arbitration proceeding hereunder shall not relieve
Licensee of its obligation to make payments accrued hereunder pursuant to
Sections 4.00 hereof to Licensor during the continuance of such proceeding.  The
decision by the arbitrators shall be binding and conclusive upon the parties,
their successors, and assignees and they shall comply with such decision in good
faith, and each party hereby submits itself to the jurisdiction of the courts of
the place where the arbitration is held, but only for the entry judgment with
respect to the decision of the arbitrators hereunder.  Notwithstanding the
foregoing, judgment upon award may be entered in any court where the arbitration
takes place, or any court having jurisdiction.




13.

LITIGATION







13.1

Each party shall notify the other party in writing of any suspected
infringement(s) of any Patent(s) or Patent(s) that may issue, Patent
Applications, Provisional Patent Applications and Improvements, Proprietary
Information, Trade Secrets, Technical and Scientific information, Know-How and
registered Trademarks in the Licensed Territory, and shall inform the other
party of any evidence of such infringement(s).




13.2

Licensor shall have the first right to institute suit for infringement(s) in the
Licensed Field and the Licensed Territory.  Licensee agrees to join as a party
plaintiff in any such lawsuit initiated by Licensor, if requested by Licensor,
with all costs, attorney fees, and expenses to be paid by Licensor.  However, if
Licensee does not institute suit for infringement(s) within ninety (90) days of
receipt of written notice from Licensee of Licensor’s desire to bring suit for
infringement in its own name and on its own behalf, then Licensee may, at its
own expense, bring suit or take any other appropriate action.




13.3

If this Agreement is non-exclusive at the time of infringement(s), the sole
right to institute suit for infringement and to recover damages shall rest with
Licensor.




13.4

Licensee shall be entitled to any recovery of damages resulting from a lawsuit
brought by it pursuant to paragraph 13.1.  Licensor shall be entitled to
recovery of damages resulting from any lawsuit brought by Licensor to enforce
any patent that may issue pursuant to paragraph 13.1.




13.5

Either party may settle with an infringer without the prior approval of the
other party if such settlement would not affect the rights of the other party
under any existing Patent, Patent that may issue, Patent Applications and
Improvements, Provisional Patent Applications, Proprietary Information, Trade
Secrets, Technical and Scientific information, Know-How and registered
Trademarks.







14.

RECORDS







14.1

Licensee shall keep accurate records of all operations affecting payments
hereunder, and shall permit Licensor or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the term of this Agreement and for a reasonable period
of not less than three (3) years thereafter.







15.

PATENT MAINTENANCE FEES




15.1

Pursuant to Patent(s) and in the event that patents issue on Patent Applications
and Improvements, described in Section 2.11, or other patents subsequently
issued related to the Licensed Product and Licensed Technology, maintenance fees
shall be paid by Licensor and all documentation of payment shall be provided to
Licensee.   Licensor, upon request by Licensee, shall provide Licensee with
records and schedule of maintenance fee due dates.




16.

NON-ASSIGNABILITY







16.1

The parties agree that this agreement imposes personal obligations on Licensee.
 Licensee shall not assign any rights under this Agreement not specifically
transferable by its terms without the written consent of Licensor.  Licensor may
assign their rights hereunder.







17.

SEVERABILITY




17.1

The parties agree that if any part, term or provision of this Agreement shall be
found illegal or in conflict with any valid controlling law, the validity of the
remaining provisions shall not be affected thereby.




17.2

In the event the legality of any provision of this agreement is brought into
question because of a decision by a court of competent jurisdiction, Licensor,
by written notice to Licensee, may revise the provision in question or may
delete it entirely so as to comply with the decision of said court.




18.

NON-USE OF LICENSOR’S NAME







18.1

In publicizing anything used under this Agreement, Licensee shall not use the
name of Licensor or otherwise refer to any organization related to Licensor,
except with the written approval of Licensor.  Licensee is authorized to make
public the name of the Licensor and describe the contractual relationship
between the Licensor and Licensee, if Licensor becomes a publicly traded company
and the disclosures are a requirement and pursuant to the requirements of the
Securities Act of 1933 and 1934.







19.

WAIVER, INTEGRATION, ALTERATION







19.1

The waiver of a breach hereunder may be affected only by a written notification
signed by the waiving party and shall not constitute a waiver of any other
breach.




19.2

This Agreement represents the entire understanding between the parties, and
supersedes all other agreements, express or implied, between the parties
concerning Patent Applications and Improvements, Provisional Patent
Applications, Proprietary Information, Trade Secrets, Technical and Scientific
information, Know-How and registered Trademarks.




19.3

A provision of this Agreement may be altered only by a writing signed by both
parties, except as provided in Sections 19.1 and 19.2, above.







20.

MARKING







20.1

Licensee shall place in a conspicuous location on Licensed Product, a patent
notice, in accordance with the Statutes of U.S. Patent Law.  Licensee agrees to
mark any Licensed Product or Licensed Process and Technology used or covered by
any Patent(s), with the serial number of each such patent.  With respect to
Patent Applications and Improvements, Provisional Patents, Proprietary
Information, Trade Secrets, Technical and Scientific information, Know-How and
registered Trademarks, Licensee will respond to any request for disclosure in
accordance with the Statutes of Patent Law of the United States of America.










21.

APPLICABLE LAW







21.1

This Agreement shall be constructed in accordance with the substantive laws of
the state of Nevada.




21.2

The language under which this Agreement shall be interpreted, arbitrated or
litigated shall be English.







22.

NOTICES UNDER THE AGREEMENT




22.1

For the purpose of all written communications and notices between the parties,
their addresses shall be:




Licensor:

Energenx, Inc.

6200 E. Commerce Loop

Post Falls, ID 83854




Licensee:

GTG Corp

2786 130th  Dr.

Belomond, IA 50421

Phone:

641-444-7171

Fax:

_____________________

Attention:

Marvin Redenius, President




or any other addresses of which either party shall notify the other party in
writing.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorized officers and/or agents on the respective dates and at the
respective places hereinafter set forth.




Licensor




ENERGENX, INC.







ATTEST:




By: _________________________   

By: Gary Bedini

Title: President

Signed at: Post Falls, ID

  

             Date: December 1, 2004










Licensee




GTG Corp




ATTEST:




By: __________________________

By: ___­­­­_________________________




Signed at: ___________________

Date: December 1,2004                            




 